Citation Nr: 1132819	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-39 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served as a member of the Tennessee Army National Guard from December 1973 to May 1980 and from January 1995 to May 2004, with an 


extended period of active duty for training (ACTDUTRA) from December 28, 1973, to April 25, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded the Veteran's claim for additional development in January 2008, May 2009, and January 2011.  

The Board received correspondence from the Veteran in July 2011 in which he requested that the Board delay a decision until after August 1, 2011, so that he had time to submit additional evidence.  No additional evidence has been received from the Veteran.  The Board has delayed issuance of this decision until after August 1, 2011, in accordance with the request of the Veteran.


FINDING OF FACT

The Veteran's hypertension was neither incurred during any period of active duty for training, nor did it increase in severity beyond normal progression during any period of active duty for training that it preexisted.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in June 2004, March 2006, June 2009, and January 2011; a rating decision in January 2005; a statement of the case in November 2005; and supplemental statements of the case in November 2006, February 2009, and June 2010.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the June 2011 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence relates the present condition to symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  For the purpose of benefits administered by VA, a Veteran is a person who served in the active military, naval, or air service, and who is discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  Active military, naval, or air service includes active duty and any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).  Thus, service connection may be granted for a disability which is the result of disease or injury incurred in or aggravated by active military service, which can include active duty for training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).

The appellant's service consists of active duty training and inactive duty training.  38 U.S.C.A. § 101(22) (West 2002).  Service connection may be granted for disability resulting from injury, but not disease, incurred in or aggravated while performing inactive duty training, or for acute myocardial infarction, cardiac arrest, or cerebrovascular accident incurred during inactive duty training.  38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2010).  However, the claimed disability of hypertension is a disease, rather than an injury.  Also, hypertension is not acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  Therefore, the Board finds that service connection cannot be granted for hypertension based on inactive duty training.  The Board will examine whether service connection is warranted for hypertension based on the Veteran's period of active duty for training.

When a claimant's service includes active duty for training, but not active service, the presumption of soundness upon entry into service does not apply unless service connection has previously been established for a separate disease or disability for that period of active duty for training.  Paulson v. Brown, 7 Vet. App. 466 (1995).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010); Paulson v. Brown, 7 Vet. App. 466 (1995) (the presumption of aggravation did not apply in the case of a claimant with only active duty for training and no service-connected disabilities).  Presumptive periods do not apply to active duty for training.  38 C.F.R. §§ 3.307, 3.309 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The Veteran claims that he has hypertension related to his military service in the National Guard.  

Service medical records associated with the claims file show that on May 6, 2001, the Veteran suffered an incident of heat exhaustion and suffered a hypertensive episode while in full gear on exercise.  The Veteran was noted to have become hot and lightheaded.  His blood pressure was elevated and he continued on light duty for three more days until he complained of chest pains and was treated at the emergency room and released.  A periodic examination dated in January 2007 indicates that the Veteran had a primary diagnosis of hypertension.

Associated with the claims file is a May 25, 2001, letter from M. Scott, M.D., which indicates that she diagnosed the Veteran with hypertension, new in onset, and recent heat exposure caused a drastic elevation in his blood pressure.  Dr. Scott reported that the Veteran should have minimum heat exposure to decrease the possibility of stroke with elevated temperature.  A clinical record of the same date also indicates that hypertension was diagnosed on May 25, 2001.  An entry dated in August 2000 notes that the Veteran was diagnosed with elevated blood pressure but a diagnosis of hypertension was not provided at that time.  

A January 2003 decision from the Social Security Administration (SSA) indicates that the Veteran in receipt of SSA disability benefits for a primary diagnosis of Paget's disease and a secondary diagnosis of hypertension/essential hypertension.  

At a July 2009 VA examination, the examiner reviewed the claims file and noted that the Veteran had been diagnosed with hypertension on May 25, 2001, by a private physician.  The examiner diagnosed the Veteran with essential hypertension and indicated that he could not comment on whether a one-time episode of heat exhaustion caused the Veteran's hypertension.  The examiner noted that heat exhaustion/heat stroke is more likely to cause hypotension than hypertension.  The examiner stated that the Veteran's hypertension was diagnosed in 2001 and incurred during active duty.  The examiner noted that hypertension was at least as likely secondary to obesity.  

At a January 2011 VA examination, following a review of the claims file which included reference to the Veteran's relevant medical history and a physical examination, the examiner diagnosed the Veteran with hypertension.  The examiner noted that the Veteran was initially diagnosed with hypertension May 25, 2001, by a private physician.  The examiner indicated that the Veteran's hypertension was likely essential as are the majority of cases of hypertension and the Veteran reported a positive family history.  Regarding the exact date of onset, the examiner indicated that the Veteran's private physician diagnosed hypertension in May 2001, but review of the claims file found variable blood pressure readings prior to the that date with several elevated values.  Treatment for hypertension with medication was initiated in May 2001.  The examiner reported that it was likely that prior to May 2001, the Veteran had a period of labile/borderline hypertension which progressed to persistent hypertension until treatment was initiated in May 2001 following a period of active duty training during which an elevated blood pressure was noted.  The examiner concluded that it was less likely that hypertension was incurred during active duty but instead his borderline/labile hypertension progressed to persistent hypertension.  The examiner indicated that it was as likely as not that periods of intense training and physical exertion during active duty would have a temporary aggravation of hypertension but concluded that it was less likely that the aggravation would be permanent.  The examiner concluded that was likely that the Veteran's hypertension was a natural progression of borderline labile hypertension.  

The Board finds that competent evidence does not show a relationship between the Veteran's hypertension and his active duty for training.  Although the July 2009 VA examiner indicated that the Veteran's hypertension was incurred during active duty service, the examiner provided no rationale for that conclusion.  The same examiner was unable to comment on whether a one-time episode of heat exhaustion caused the Veteran's hypertension although the examiner noted that heat exhaustion or heat stroke was more likely to cause hypotension than hypertension.  The Board finds that opinion to be less persuasive because no rationale was offered for the conclusion that hypertension was incurred during active duty.

The Board finds that the January 2011 VA examiner's opinion is more persuasive and probative.  That opinion indicates that it is less likely that hypertension was incurred during active duty but instead the Veteran's borderline/labile hypertension progressed to persistent hypertension.  The examiner also indicated that it is as likely as not that periods of intense training and physical exertion during active duty would have a temporary aggravation of hypertension but concluded that it is less likely that the aggravation would be permanent.  The examiner concluded that is likely that the Veteran's hypertension is a natural progression of borderline labile hypertension.  The Board finds that opinion reviewed the medical history and the previous opinions and is more persuasive than any other medical evidence of record because of the detailed rationale offered and the thorough review of the medical history.

It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1992).  The credibility and weight to the attached medical opinions are within the province of the Board.  Guerieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the most persuasive evidence shows that the Veteran's heat exhaustion did not result in his hypertension.  The most persuasive evidence also shows that hypertension was not incurred in or aggravated during active duty for training.  The January 2011 opinion noted that any increase in service due to physical exertion would be only temporary aggravation, rather than permanent increase in disability.

Presumptive periods do not apply to active duty for training and the Veteran is therefore not entitled to presumptive service connection.  38 C.F.R. §§ 3.307, 3.309 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The Veteran as a lay person has not been shown to be capable of making medical conclusions.  Therefore, his statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay testimony cannot establish a link between hypertension and service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


